DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to applicant’s filing on 11/21/2019.
Claims 1-20 are pending.           

Response to Amendment
The Amendment filed on August 24, 2022 has been entered. Claims 1-3, 6-9, 11, 12, and 15-20 were amended. No claims were added. As a result, claims 1-20 are pending, of which claims 1, 8 and 15 are in independent form.

Applicant’s amendment regarding the paragraph 0015 obviates the Specification objection, therefore the Specification objection is withdrawn.

                                                          Response to Arguments
On Pages 7-9 of remarks by applicant, the Applicant argues that the combination of Edwards and Fanello do not appear to teach or suggest the limitations of amended independent claims 1, 8, and 15  “determining and filtering, by the autoencoder from within the modified image, a perturbation from the modified image to generate the denoised image” and “processing, by a machine learning model, the denoised image and the perturbation to determine a loss associated with the request for the adversarial attack detection.”.
In response, the Applicant’s remarks and amended claims necessitated the Examiner to conduct a new search and reconsider the novelty of the claims which results to this final office action necessitated by the amendment. In view of the amended claims 1, 8 and 15, a new ground of the rejection is applied to the amended claims. As to the dependent claims 2-6, 9, 10, and 16-20, these claims remain rejected by virtue of dependency to their independent claims.

On page 9 of Remarks, the Applicant argues that the combination of Edwards and Fanello, including Aytekin, fail to correct the deficiencies of Edwards and Fanello regarding the independent claims 1, 8, and 15. However, the Examiner is relying on a new ground of rejection referenced by Shrivastava to teach the independent claims. As to the dependent claims 7, and 11-14, these claims remain rejected by virtue of dependency to their independent claims.

Therefore, the Applicant’s argument is not persuasive. Thus, the examiner maintains the rejection under 35 USC § 103.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, 8, and 15 recites “processing by a machine learning model, the denoised image and the filtered perturbation to determine a loss associated with the request for the adversarial attack detection”, and “determining and filtering, by the autoencoder from within the modified image, a perturbation from the modified image to generate the denoised image”.
In MPEP 2161.01, "computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description". And MPEP 2161.01(I) "generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed." For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.
The non-provisional specification fails to provide written description support for the claim limitation of “processing by a machine learning model, the denoised image and the filtered perturbation to determine a loss associated with the request for the adversarial attack detection”, and “determining and filtering, by the autoencoder from within the modified image, a perturbation from the modified image to generate the denoised image”. Given that the limitations of claim 1 is broader than and it is no longer limited to the corresponding disclosed using a denoised image to determine a loss associated with the request for the adversarial attack detection processing by a machine learning model (i.e., as a denoised image disclosed functions i.e. starting in [0020]), and generating the denoised image by determining and filtering a perturbation from the modified image by using an autoencoder (i.e., denoising autoencoder disclosed functions i.e. starting in [0031]). The non-provisional specification describes using a denoised image to determine a loss associated with the request for the adversarial attack detection processing by a machine learning model. However, there is no disclosure of using a filtered perturbation to determine a loss associated with the request for the adversarial attack detection processing by a machine learning model. In addition, there is no disclosure of using an autoencoder to determine and filter a perturbation from the modified image to generate the denoised image.
Note though that a claim will not be found inadequate on section 112(a) ground simply because the embodiments of the specification do not contain examples explicitly covering the full scope of the claim language. That is because the patent specification is written for a person of ordinary skill in the art, and such a person comes to the patent disclosure with the knowledge of what has come before. While a claim will not usually be limited to a particular species described in the specification, it is clear from the non-provisional specification in this application that the disclosed functions expressions are critical to processing a denoised image by the adversarially trained model to obtain the prediction results. As emphasized for example in [0020] of the specification, “the adversarially trained model 308 may be used for making predictions. Thus, as a denoised image 306 is received, it may be processed by the adversarially trained model 308 to obtain the prediction results 310” and “by determining and filtering within the modified image, a perturbation by the autoencoder to generate the denoised image”. As emphasized for example in [0031] of the specification “the autoencoder performs feature extraction and dimensionality reduction via the use of an encoder. Then, a decoder reconstructs the image using code identified at the lowest (hidden) layer within the network of the denoising autoencoder”.
 Further, as noted with discussion of comparison of conventional examples. Thus, given the state of this technology, one of ordinary skill in the art would not have recognized that the inventor possessed the full scope of the claimed genus. As a result, there is no evidence in the non-provisional specification that the inventor had possession of all ways and genus of performing the function.
AS in MPEP 2161.01 “For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").”
“The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.”

Claim 11 recite “determining, by the denoiser a code of the received image”. This additional element is not supported by the original specification, and therefor similarly analyzed and rejected as the independent claims 1, 8, and 15.

As to claims 2-7, 9-10, 12-14, and 16- 20, these claims are rejected by virtue of dependency to
independent claim 1.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of 
the claimed invention.


Claims 1- 6, 8-10, and 15-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shrivastava et al. (US 10,984,272 B1), hereinafter Shrivastava.

In regards to claim 1, Shrivastava discloses a system comprising:
a non-transitory memory storing instructions (Shrivastava, Col. 1, lines 57-59); and
a processor configured to execute instructions to cause the system to (Shrivastava, Col. 1, lines 57-59, the processor is configured to execute instructions stored in the memory to receive the input image):
receiving, via a wireless network communication, a request for an adversarial attack detection, the request including a modified image (Shrivastava, Col. 3, lines 65-67, and Col. 4, lines 1-8, the neural network 102 receives and processes input data 104 to produce and transmit or store output data 106; where the neural network 102 is used to classify image data based on the contents of images, the input data 104 may be an image);
generating, by an autoencoder, a denoised image, wherein the generating comprises (Shrivastava, Col. 10, lines 4-7, a denoised image is produced using the replacement patches):
determining and filtering, by the autoencoder from within the modified image, a perturbation from the modified image to generate the denoised image (Shrivastava, Fig. 4, Col. 10, lines 12-16, in that the denoised image is comprised of the replacement patches and not the source patches, the denoised image does not include the noise-based perturbation from the source patches);
processing by a machine learning model, the denoised image and the filtered perturbation to determine a loss associated with the request for the adversarial attack detection (Shrivastava, Col. 5, lines 65-68, the denoised image 314 does not include the noise-based perturbation that was in the input image 310, or at least includes less of the noise-based perturbation, and Col. 12,  lines 25- 27, the candidate patch that has the lowest one of the reconstruction errors can then be selected for use in producing the candidate denoised image); and
determining a prediction based in part on the loss determined by the machine learning model (Shrivastava, Col. 8, lines 5-14, a reconstruction error is then determined as the average l2 distance between the clean image x and the transformed image T(x). For example, the reconstruction error RE can be determined as follows RE= 
    PNG
    media_image1.png
    38
    21
    media_image1.png
    Greyscale
 x∈ D (∥x−T(x)∥2 /∥x∥ 2)). in which a higher reconstruction quality (e.g., 1−RE) results in higher classification accuracy for the clean images as more information is retained).

In regards to claim 2, Shrivastava discloses the system of claim 1, executing instructions further cause the system to: feedback the loss determined by the machine learning model to the autoencoder (Shrivastava, Col. 4, lines 38-45, The pre-processing mechanism 110 processes the adversarial attack data 112 to remove the data therefrom which could otherwise cause a misclassification by the neural network 102).

In regards to claim 3, Shrivastava discloses the system of claim 1, wherein the modified image includes an original image having the perturbation added to the original image (Shrivastava, Col. 4, lines 25-27, the neural network 102 processes images, the adversarial attack data 112 can be or represent an image including one or more noise-based perturbations).

In regards to claim 4, Shrivastava discloses the system of claim 1, wherein the machine learning model is an adversarial trained deep learning model (Shrivastava, Col. 3, lines 55-64, a system 100 for training a neural network to defend against adversarial attacks. The system 100 includes a neural network 102, which may be implemented using one or more computing devices. The neural network 102 is a deep neural network or another neural network that uses deep learning. Alternatively, the neural network 102 may represent an implementation of another machine learning system, for example, a cluster, a Bayesian network, or another machine learning approach).

In regards to claim 5, Shrivastava discloses the system of claim 4, wherein the adversarial trained deep learning model is trained using adversarially attacked images (Shrivastava, Col. 4, lines 21-27, The pre-processing mechanism 110 intercepts adversarial attack data 112 intended to cause the neural network 102 to misclassify some type or types of data. Returning the above example in which the neural network 102 processes images, the adversarial attack data 112 can be or represent an image including one or more noise-based perturbations).

In regards to claim 6, Shrivastava discloses the system of claim 3, wherein no loss indicates the modified image is the original image (Shrivastava, Col. 7, lines 11-16, a higher reconstruction quality (e.g., 1−RE) results in higher classification accuracy for the clean images as more information is retained).

In regards to claim 8, Shrivastava discloses a method comprising:
Training, with adversarially attacked images, a machine learning model (Shrivastava, Col. 4, lines 1-4, the input data 104 may refer to a training data set (e.g., as used to retrain or otherwise enhance existing training for the neural network 102) or data for classification by the neural network 102; and Col. 4, lines 25-27, the neural network 102 processes images, the adversarial attack data 112 can be or represent an image including one or more noise-based perturbations); 
receiving a request to determine an action on a received image;
determining the received image is adversarially attacked, the determining including (Shrivastava, Col. 3, lines 65-67, and Col. 4, lines 1-8, the neural network 102 receives and processes input data 104 to produce and transmit or store output data 106; where the neural network 102 is used to classify image data based on the contents of images, the input data 104 may be an image):
filtering, by a denoiser, the received image, wherein the filtering comprises:
 determining, by the denoiser, a perturbation in the received image, and
 filtering the perturbation from the received image (Shrivastava, Fig. 4, Col. 10, lines 12-16, in that the denoised image is comprised of the replacement patches and not the source patches, the denoised image does not include the noise-based perturbation from the source patches);  
processing, by the trained machine learning model, the filtered image; and information associated with the perturbation filtered from the received image (Shrivastava, Col. 5, lines 65-68, the denoised image 314 does not include the noise-based perturbation that was in the input image 310, or at least includes less of the noise-based perturbation, and Col. 12,  lines 25- 27, the candidate patch that has the lowest one of the reconstruction errors can then be selected for use in producing the candidate denoised image); and
making a prediction based on the processing (Shrivastava, Col. 8, lines 5-14, a reconstruction error is then determined as the average l2 distance between the clean image x and the transformed image T(x). For example, the reconstruction error RE can be determined as follows RE= 
    PNG
    media_image1.png
    38
    21
    media_image1.png
    Greyscale
 x∈ D (∥x−T(x)∥2 /∥x∥ 2)). in which a higher reconstruction quality (e.g., 1−RE) results in higher classification accuracy for the clean images as more information is retained).

In regards to claim 9, Shrivastava discloses the method of claim 8, wherein the determining that the received image received is adversarially attacked indicates an original image is modified by noise associated with the perturbation (Shrivastava, Col. 4, lines 25-27, the neural network 102 processes images, the adversarial attack data 112 can be or represent an image including one or more noise-based perturbations).

In regards to claim 10, Shrivastava discloses the method of claim 8, wherein the prediction includes a result with a greater confidence (Shrivastava, Col. 3, lines 2-6, the robustness of the classifier at x0 can be defined as the minimum perturbation needed to change the predicted label).

In regards to claim 15, Shrivastava discloses a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising (Shrivastava, Col. 1, lines 57-59): 
receiving, via a wireless network communication, a request for an adversarial attack detection, the request including a modified image (Shrivastava, Col. 3, lines 65-67, and Col. 4, lines 1-8, the neural network 102 receives and processes input data 104 to produce and transmit or store output data 106; where the neural network 102 is used to classify image data based on the contents of images, the input data 104 may be an image);
generating, by an autoencoder, a denoised image; wherein the generating comprises (Shrivastava, Col. 10, lines 4-7, a denoised image is produced using the replacement patches):
 determining and filtering, by the autoencoder from within the modified image, a perturbation from the modified image to generate the denoised image (Shrivastava, Fig. 4, Col. 10, lines 12-16, in that the denoised image is comprised of the replacement patches and not the source patches, the denoised image does not include the noise-based perturbation from the source patches);
processing by a machine learning model, the denoised image and information associated with the filtered perturbation to determine a loss associated with the request for the adversarial attack detection (Shrivastava, Col. 5, lines 65-68, the denoised image 314 does not include the noise-based perturbation that was in the input image 310, or at least includes less of the noise-based perturbation, and Col. 12,  lines 25- 27, the candidate patch that has the lowest one of the reconstruction errors can then be selected for use in producing the candidate denoised image); and
determining a prediction based in part on the loss determined by the machine learning model (Shrivastava, Col. 8, lines 5-14, a reconstruction error is then determined as the average l2 distance between the clean image x and the transformed image T(x). For example, the reconstruction error RE can be determined as follows RE= 
    PNG
    media_image1.png
    38
    21
    media_image1.png
    Greyscale
 x∈ D (∥x−T(x)∥2 /∥x∥ 2)). in which a higher reconstruction quality (e.g., 1−RE) results in higher classification accuracy for the clean images as more information is retained).

In regards to claim 16, Shrivastava discloses the non-transitory machine-readable medium of claim 15, wherein the operations further comprise:
 feeding back the loss determined by the machine learning model to the autoencoder (Shrivastava, Col. 4, lines 38-45, The pre-processing mechanism 110 processes the adversarial attack data 112 to remove the data therefrom which could otherwise cause a misclassification by the neural network 102).

In regards to claim 17, Shrivastava discloses the non-transitory machine-readable medium of claim 15, wherein the modified image includes an original image with the perturbation in a portion of the original image, and wherein the perturbation comprises a machine- readable code that is added to the portion of the original image so that the perturbation is not visible to a human eye (Shrivastava, Col. 3, lines 2-6, the norm of the noise may be kept small so that the corrupted image appears the same as the original image to a human observer. The robustness of the classifier at x0 can be defined as the minimum perturbation needed to change the predicted label). 

In regards to claim 18, Shrivastava discloses the non-transitory machine-readable medium of claim 15, wherein the machine learning model is an adversarial trained deep learning model (Shrivastava, Col. 3, lines 55-64, a system 100 for training a neural network to defend against adversarial attacks. The system 100 includes a neural network 102, which may be implemented using one or more computing devices. The neural network 102 is a deep neural network or another neural network that uses deep learning. Alternatively, the neural network 102 may represent an implementation of another machine learning system, for example, a cluster, a Bayesian network, or another machine learning approach).

In regards to claim 19, Shrivastava discloses the non-transitory machine-readable medium of claim 18, wherein the adversarial trained deep learning model is trained using adversarially attacked images (Shrivastava, Col. 4, lines 21-27, The pre-processing mechanism 110 intercepts adversarial attack data 112 intended to cause the neural network 102 to misclassify some type or types of data. Returning the above example in which the neural network 102 processes images, the adversarial attack data 112 can be or represent an image including one or more noise-based perturbations).

In regards to claim 20, Shrivastava discloses the non-transitory machine-readable medium of claim 15, wherein no loss indicates the modified image is an original image (Shrivastava, Col. 7, lines 11-16, a higher reconstruction quality (e.g., 1−RE) results in higher classification accuracy for the clean images as more information is retained).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava et al. (US 10,984,272 B1), hereinafter Shrivastava in view of AYTEKIN et al. (US 2020/0104711 A1), hereinafter AYTEKIN.

In regards to claim 7, Shrivastava fails to disclose the system of claim1, wherein generating the denoised image includes reconstructing an original image using an encoder and a decoder.
However, AYTEKIN teaches wherein generating the denoised image includes reconstructing an original image using an encoder and a decoder (AYTEKIN, Para. 0053, for generating, by using the neural network, a denoised image based on the decoded noisy image and the set of input parameters).
Shrivastava and AYTEKIN are both considered to be analogous to the claim invention because they are in the same field of predicting based on a trained model, using at least a determination of a loss that may exist between the original image and the denoised image. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Shrivastava to incorporate the teachings of AYTEKIN to include wherein generating the denoised image includes reconstructing an original image using an encoder and a decoder (AYTEKIN, Para. 0009). Doing so would aid providing an automated training mechanism for neural networks used for improving the quality of an image. In particular, some embodiments may be utilized for denoising an image or video, or for removing other artifacts such as those from compression (AYTEKIN, Para. 0036).

In regards to claim 11, Shrivastava fails to disclose the method of claim 8, further comprising determining, by the denoiser, a code of the received image.
However, AYTEKIN teaches the method of claim 8, further comprising determining, by the denoiser, a code of the received image (AYTEKIN, Para. 0012, the computer executable program code instructions comprise program code instructions that are further configured, upon execution, to output the denoised image as a final denoised image). 
Shrivastava and AYTEKIN are both considered to be analogous to the claim invention because they are in the same field of predicting based on a trained model, using at least a determination of a loss that may exist between the original image and the denoised image. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Shrivastava to incorporate the teachings of AYTEKIN to include further comprising determining, by the denoiser, a code of the received image (AYTEKIN, Para. 0012). Doing so would aid providing an automated training mechanism for neural networks used for improving the quality of an image. In particular, some embodiments may be utilized for denoising an image or video, or for removing other artifacts such as those from compression (AYTEKIN, Para. 0036).

In regards to claim 12, the combination of Shrivastava and AYTEKIN teaches the method of claim 11, wherein the determining of the code includes determining a node reduction of a network by an encoder (AYTEKIN, Para. 0029, Initial layers (those close to the input data) extract semantically low-level features such as edges and textures in images, while intermediate and final layers extract more high-level features). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Shrivastava to incorporate the teachings of AYTEKIN to include wherein the determining of the code includes determining a node reduction of a network by an encoder (AYTEKIN, Para. 0029). Doing so would aid providing an automated training mechanism for neural networks used for improving the quality of an image. In particular, some embodiments may be utilized for denoising an image or video, or for removing other artifacts such as those from compression (AYTEKIN, Para. 0036).

In regards to claim 13, the combination of Shrivastava and AYTEKIN teaches the method of claim 12, wherein the denoiser includes a decoder for reconstructing an original image from the code determined (AYTEKIN, Para. 0008, the decoded noisy image is created by decoding an encoded image of an original image). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Shrivastava to incorporate the teachings of AYTEKIN to include wherein the denoiser includes a decoder for reconstructing an original image from the code determined (AYTEKIN, Para. 0008). Doing so would aid providing an automated training mechanism for neural networks used for improving the quality of an image. In particular, some embodiments may be utilized for denoising an image or video, or for removing other artifacts such as those from compression (AYTEKIN, Para. 0036).

In regards to claim 14, the combination of Shrivastava and AYTEKIN teaches the method of claim 8, wherein the prediction is based in part on a loss detected (AYTEKIN, Para. 0005, the network is trained to replicate or copy the given noisy image, by computing a loss (e.g., Mean Squared Error) between the network's output and the noisy image).
Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Shrivastava to incorporate the teachings of AYTEKIN to include wherein the prediction is based in part on a loss detected (AYTEKIN, Para. 0005). Doing so would aid providing an automated training mechanism for neural networks used for improving the quality of an image. In particular, some embodiments may be utilized for denoising an image or video, or for removing other artifacts such as those from compression (AYTEKIN, Para. 0036).



                                                            Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GITA FARAMARZI whose telephone number is (571) 272-0248. The examiner can normally be reached 9:30 AM- 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.F./
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496